Citation Nr: 0736491	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for gastroesophageal 
reflux disorder, to include as a residual to agent orange. 


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967 followed by 25 years of reserve component service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

A claim for an acquired psychiatric disorder including 
anxiety or depressive disorder has not been directly 
considered by the RO.  This issue is referred back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress 
disorder.

2.  Diagnosis of gastroesophageal reflux disorder (GERD) has 
been assigned for the veteran's gastrointestinal disorders, 
but the preponderance of medical evidence and is unfavorable 
to the veteran's contention that current gastrointestinal 
disorder
is etiologically related to his military service.
 

CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007). 

2.  The criteria for service connection for a 
gastroesophageal reflux disorder have not been met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.306, 3.307(a)(6), (b), (c), (d), 
3.309(e), 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

A December 2002 letter from the agency of original 
jurisdiction (AOJ) informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  A March 2006 
letter from the AOJ informed the veteran of the laws 
pertaining to disability ratings or effective dates.  Here, 
the VCAA duty to notify has not been satisfied with respect 
to a request that the veteran provide any evidence in his 
possession.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran fully participated in the adjudication of his claims.  
The veteran has been afforded an opportunity to submit any 
additional evidence and has been afforded the opportunity to 
identify any relevant evidence.  He submitted evidence at 
each step of the process including private medical records 
and lay statements thus demonstrating that he had knowledge 
of the need to do so.  He requested retrieval of VA and 
private records mentioning specific location and dates of 
treatment.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, personnel file, Army reserve medical 
records, and VA treatment records from San Juan and Saint 
Croix.  The veteran submitted private treatment records from 
three physicians.  The appellant was afforded a VA medical 
examinations in August 2004 and June 2007.  The record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Post-Traumatic Stress Disorder
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences in Vietnam.  
After reviewing the evidence which is of record, however, the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection for post-traumatic 
stress disorder because the most convincing medical evidence 
reflects that the veteran does not currently have post-
traumatic stress disorder.  

In reaching this conclusion, the Board acknowledges that a VA 
psychotherapy note dated in June 2006 contains a diagnosis of 
post-traumatic stress disorder.  Such treatment record does 
not contain an explanation for the basis for the diagnosis 
and does not appear to have been made based upon a complete 
examination with review of the claims folder nor with 
discussion of the DSM-IV criteria.    

Significantly, the veteran was afforded a comprehensive 
psychiatric examination by the VA in August 2004 which 
resulted in a conclusion that he did not have post traumatic 
stress disorder.  The report reflects that the examiner 
interviewed the veteran and had the veteran undergo extensive 
psychological testing.  Following evaluation, the only 
diagnosis was anxiety not otherwise specified.  Additionally 
the veteran received another VA psychiatric examination in 
June 2007 to determine the nature of his psychiatric 
diagnosis.  Once again the veteran was found not to have post 
traumatic stress disorder.  

The Board notes that the August 2004 and June 2007 VA 
examination reports, which weigh against the claim, are the 
most credible evidence as they were based not  only on 
interview of the veteran but on consideration of the  
psychological test results.  The VA examination results weigh 
against the claim as they show that the veteran does not have 
PTSD.  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
held that, for the purposes of establishing service 
connection for post-traumatic stress disorder, there must be 
an unequivocal current diagnosis of post-traumatic stress 
disorder.  Similarly, the Court held in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) that a service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  In the 
present case, however, the preponderance of the competent 
medical evidence shows that the veteran's current symptoms do 
not support a diagnosis of post-traumatic stress disorder.   
The veteran's own opinion that his current complaints are 
related to service and are due to PTSD, are not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service. 

Service Connection for Gastroesophageal Reflux Disorder
In this case, the veteran contends he developed 
gastroesophageal reflux disorder
based on exposure to agent orange in Vietnam. VA regulations 
pertaining to Agent Orange exposure, now expanded to include 
all herbicides used in Vietnam, provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. The evidence 
of record documents the veteran's service in Vietnam.  See 38 
C.F.R. 3.307(a)(6)(iii), 3.313(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection for 
certain diseases may be presumed.  The list of diseases which 
may be presumed to be etiologically related to exposure to 
herbicides includes Hodgkin's disease, non-Hodgkin's 
lymphoma, multiple myeloma, respiratory cancers (cancers of 
the lung, bronchus, larynx, or trachea), prostate cancer, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), to include adult 
fibrosarcoma, dermato-fibrosarcoma protuberans, malignant 
fibrous histiocytoma, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, but does not 
include bladder cancer. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  Gastroesophageal reflux disease is not a disorder 
listed in the regulation and thus the presumption of 
herbicide exposure is not applicable. 

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition. However, 
gastroesophageal reflux disorder is not defined as a chronic 
disorder, and no presumption of service connection is 
applicable in this case.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records are deficient for any 
references to stomach problems or acid reflux disease from 
1965 to 1967.  The veteran contends he was treated for acid 
reflux disease in 1968, following discharge.  The VA Medical 
Center in San Juan could not locate any records on the 
veteran in 1968 or 1969.  

The evidence of record includes the veteran's medical records 
during his 21 years of service in the U. S. Army National 
Guard.  They include October 1984 treatment records for 
burning stomach and gastritis.  They note that such problem 
started only five years prior.  An August 1994 treatment 
record showed gastroesophageal reflux disease.  The veteran 
presented with complaints in January 1996 and underwent 
testing confirming a diagnosis of gastroesophageal reflux 
disease.

The veteran's private records indicate a diagnosis of 
gastroesophageal reflux disease in July 2000.  VA records 
also indicate that the veteran sought treatment in 2003.  

In analyzing the veteran's claim for gastroesophageal reflux 
disease on a direct basis the evidence of record fails to 
show that the veteran had such a disorder during active 
service.  Additionally, the veteran indicated no stomach 
problems on his separation examination in October 1967.  The 
veteran's examinations during his service in the U. S. Army 
National Guard in 1979, 1983, 1988 and 1992 also indicate no 
stomach problem both subjectively and objectively.  

The veteran's testimony as to his lay belief that his current 
gastroesophageal reflux disorder first started in service is 
not competent medical evidence.  Voerth v. West, 13 Vet. App. 
117, 120 (1999) (when a proposition to be proven turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required); see Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). The veteran's 
testimony does not place the evidence in equipoise to 
substantiate the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable. The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a gastrointestinal disorder. The claim must be 
denied.




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for gastroesophageal reflux disorder is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


